DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 05/04/2022, Applicant, on 07/21/2022.
Status of Claims
Claims 1, 3, and 6 are currently amended. 
Claims 4-5 and 7-10 were previously presented. 
Claim 2 is canceled. 
Claims 11-14 are new. 
Claims 1 and  3-14 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
1) Regarding applicant’s arguments on page 8 “Applicant respectfully submits that the Office Action's initial alleged interpretation of the claimed subject matter as "organizing human activities" expands beyond the guidelines provided by the MPEP. Moreover, as noted above, the initial interpretation is now moot based on the claim amendments”
The examiner respectfully disagrees.
The Examiner asserts that the present claims recite “A method of visualizing railway crossing flows, comprising, defining residence location nodes, daily-activity location nodes, and level crossing nodes, which each represent a railway crossing, within a zone of influence; generating a graph comprising the residence location nodes, the daily- activity location nodes, the level crossing nodes, and a set of edges that connect the residence location nodes, the daily-activity location nodes, and the level crossing nodes; generating on the graph and for each level crossing node, a connected component including the residence location nodes, the daily-activity location nodes, and the level crossing nodes, including: defining one of the level crossing nodes as a root node of a maximum spanning tree and adding the root node to the connected component; repeating, until all reachable nodes of the graph are included in the connected component: selecting an edge of the graph that is not in the connected component and has greater flow and is connected to any node added in the connected component, provided that the edge connects to a node that is not yet in the connected component and is not connected to a level crossing node other than the root node; including the edge in the connected component; and including the node in the connected component; and adding flow values of all edges of the maximum spanning tree formed from the root   node to obtain an added value, and including the added value on the graph in association with the root node; including, as a part of the graphical model, a vector comprising the level crossing nodes in a descending order of corresponding added values assigned to each level crossing node; and controlling a safety-related operation at the level crossing nodes based on the graphical model” which is prioritizing railway crossing based on maximum spanning tree determined by Kruskal algorithm and controlling safety procedures such as sound signals, speed reduction, gates, etc. Scheduling railway crossing and controlling sound signals, speed reduction, gates, etc. is definitely organizing human activity associated with managing personal behavior or relationships or interactions between people. Further, “visualizing railway crossing flows in graphical model” as amended is nothing but displaying results of analysis.
2) Regarding applicant’s arguments on page 8 “Additionally, while the claims may include mathematical principles, the claims recite significantly more than the mathematical principles and are additionally limited to a practical application. Specifically, the claims recite the generation of a simple-to-understand graphical model, based on complex mathematical operations, which leads to the technical improvement in presenting graphical information. Moreover, the graphical information is part of a model that is used to control a safety-related operation at railway crossings. As noted in the Background of the Specification, this is a complex technical problem to solve and additionally addresses safety procedures for the railway operations. 
Therefore, for at least these reasons, the claims are directed to statutory subject matter”
The examiner respectfully disagrees.
The generation of a simple-to-understand graphical model, based on complex mathematical operations, such a simplicity of the model is not recited in the claims. The present claims only displaying the prioritized crossing on a graph. The claims do not show any technical improvements over the prior art system. Further, the claims recite controlling a safety-related operation at the level crossing nodes based on the graphical model which can be interpreted as an operator controlling the crossing based on a graph because no technical details is provided in the claims about the controlling step. 
In conclusion, the Examiner maintains the rejection of the pending claims under 35 USC § 101 in the present office action.
3) Regarding applicant’s arguments on page 8 “independent claim 6 has been amended herein to recite "non-transitory”
The examiner agrees.
Following the amendment, claim 6 belongs to the four statutory categories. The Examiner withdraws the rejection of claim 6 as non-statutory under 101 in the present office action. Claim 6 is still rejected under 35 USC § 101 as reciting an abstract idea without additional elements to integrate the claim into a practical application or to amount to significantly more than the abstract idea.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1 and 3-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1 and 3-14 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1 and 3-14, the claims are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of prioritizing railway crossing based on maximum spanning tree determined by Kruskal algorithm and controlling safety procedures such as sound signals, speed reduction, gates, etc. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “A method of visualizing railway crossing flows, comprising, defining residence location nodes, daily-activity location nodes, and level crossing nodes, which each represent a railway crossing, within a zone of influence; generating a graph comprising the residence location nodes, the daily- activity location nodes, the level crossing nodes, and a set of edges that connect the residence location nodes, the daily-activity location nodes, and the level crossing nodes; generating on the graph and for each level crossing node, a connected component including the residence location nodes, the daily-activity location nodes, and the level crossing nodes, including: defining one of the level crossing nodes as a root node of a maximum spanning tree and adding the root node to the connected component; repeating, until all reachable nodes of the graph are included in the connected component: selecting an edge of the graph that is not in the connected component and has greater flow and is connected to any node added in the connected component, provided that the edge connects to a node that is not yet in the connected component and is not connected to a level crossing node other than the root node; including the edge in the connected component; and including the node in the connected component; and adding flow values of all edges of the maximum spanning tree formed from the root   node to obtain an added value, and including the added value on the graph in association with the root node; including, as a part of the graphical model, a vector comprising the level crossing nodes in a descending order of corresponding added values assigned to each level crossing node; and controlling a safety-related operation at the level crossing nodes based on the graphical model”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the element describe a process for prioritizing maintenance schedule for railway crossing based on maximum spanning tree determined by Kruskal algorithm and controlling safety procedures such as sound signals, speed reduction, gates, etc. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 6 recites substantially similar limitations to those presented with respect to claim 1. As a result, claim 6 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 3-5 and 7-14 recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the element describe a process for prioritizing maintenance schedule for railway crossing based on maximum spanning tree determined by Kruskal algorithm and controlling safety procedures such as sound signals, speed reduction, gates, etc. As a result, claims 3-5 and 7-14 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “in graphical model”, “receiving input data of geographical coordinates or cartographic information, at a processor”, and “by a processor”. When considered in view of the claim as a whole, the step of “receiving” does not integrate the abstract idea into a practical application because “receiving” is an insignificant extra solution activity to the judicial exception and training a machine learning model is used to apply the abstract idea. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 6 recites substantially similar limitations to those recited with respect to claim 1. Although claim 6 further recites “A non-transitory memory storage medium storing computer-executable instructions”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 6 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 3-5 and 7-14 do not include additional elements that integrate the abstract idea into a practical application. Claims 3-5 and 7-14 include additional elements beyond those recited by independent claims 1 and 6 that do not recite an abstract idea. The additional elements of claims 3-5 and 7-14 include “computer system”, “remote sensing, image analysis, or querying databases” as in claim 3, “Kruskal algorithm” as in claim 5, “receiving by a computer system from a remote sensing system that automatically reports the input data” as in claim 12, “receiving the input data comprises receiving by a computer system from an image analysis system that automatically reports the input data” as in claim 13. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 3-5 and 7-14 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “in graphical model”, “receiving input data of geographical coordinates or cartographic information, at a processor”, and “by a processor”. The step of “receiving” does not amount to significantly more than the abstract idea because “receiving” is well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 6 recite substantially similar limitations to those recited with respect to claim 1. Although claim 6 further recites “A non-transitory memory storage medium storing computer-executable instructions”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claim 6 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 3-5 and 7-14 do not include additional elements amounting to significantly more than the abstract idea. Claims 3-5 and 7-14 include additional elements beyond those recited by independent claims 1 and 6 that do not recite an abstract idea. The additional elements of claims 3-5 and 7-14 include“ computer system”, “remote sensing, image analysis, or querying databases” as in claim 3, “Kruskal algorithm” as in claim 5, “receiving by a computer system from a remote sensing system that automatically reports the input data” as in claim 12, “receiving the input data comprises receiving by a computer system from an image analysis system that automatically reports the input data” as in claim 13. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 3-5 and 7-14 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1 and 3-14 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
Applicant's amendments and arguments dated 07/21/2022 necessitated the reformulation of the 35 USC § 101 rejection presented in this Office action of the pending claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623